                                         Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 1 of 32



                                    1
                                        DISABILITY RIGHTS ADVOCATES
                                    2   STUART SEABORN (Bar No. 198590)
                                        MELISSA RIESS (Bar No. 295959)
                                    3
                                        REBECCA SERBIN (NY State Bar No. 5273255)*
                                    4   2001 Center Street, Fourth Floor
                                        Berkeley, California 94704-1204
                                    5   Telephone: (510) 665-8644
                                        Facsimile: (510) 665-8511
                                    6   sseaborn@dralegal.org
                                    7   mriess@dralegal.org
                                        rserbin@dralegal.org
                                    8
                                        Attorneys for Plaintiffs
                                    9   *Admitted Pro Hac Vice
                                   10

                                   11                               UNITED STATES DISTRICT COURT
                                   12                              NORTHERN DISTRICT OF CALIFORNIA
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13

                                   14
         (510) 665-8644




                                   15   INDEPENDENT LIVING RESOURCE                    Case No. 3:19-CV-01438-WHA
                                        CENTER SAN FRANCISCO, a California
                                   16   non-profit corporation, JUDITH SMITH, an       PLAINTIFFS’ NOTICE OF MOTION
                                        individual, JULIE FULLER, an individual,       AND MOTION FOR PARTIAL
                                   17   TARA AYRES, an individual, SASCHA              SUMMARY JUDGMENT;
                                        BITTNER, an individual, and COMMUNITY          MEMORANDUM OF POINTS AND
                                   18   RESOURCES FOR INDEPENDENT                      AUTHORITIES IN SUPPORT THEREOF
                                        LIVING, a California non-profit corporation,
                                   19                                                  Date:    October 8, 2020
                                                      Plaintiffs,                      Time:    8:00 a.m.
                                   20                                                  Place:   Courtroom 12
                                               v.                                      Judge:   Honorable William Alsup
                                   21
                                        LYFT, Inc., a Delaware corporation,
                                   22
                                                      Defendant.
                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 2 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 3 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 4 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 5 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 6 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 7 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 8 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 9 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 10 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 11 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 12 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 13 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 14 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 15 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 16 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 17 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 18 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 19 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 20 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 21 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 22 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 23 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 24 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 25 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 26 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 27 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 28 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 29 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 30 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 31 of 32
Case 3:19-cv-01438-WHA Document 64 Filed 09/03/20 Page 32 of 32
